Case 1:21-cv-22786-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

 JOHNATAN FLORES,                                          Case No. __________________

                           Plaintiff,
               v.

 FIRSTSOURCE ADVANTAGE, LLC,

                           Defendant.



                            NOTICE OF REMOVAL OF CIVIL ACTION

           PLEASE TAKE NOTICE that Defendant Firstsource Advantage, LLC (“Defendant”),

 hereby removes the action from the County Court of the Eleventh Judicial Circuit in and for

 Miami-Dade, Florida (“the State Court”), to the United States District Court for the Southern

 District of Florida, pursuant to Sections 1331, 1441(c), and 1446 of Title 28 of the United States

 Code (“U.S.C.”). As set forth more fully below, this case is properly removed to this Court

 pursuant to 28 U.S.C. § 1441 because Defendant has satisfied the procedural requirements for

 removal and this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1331. In support of this Notice of Removal, Defendant states as follows:

 I.        THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO 28
           U.S.C. SECTIONS 1331 AND 1441

           On or about May 28, 2021, Plaintiff Johnatan Flores (“Plaintiff”) filed a complaint in the

 State Court, entitled Johnatan Flores v. Firstsource Advantage, LLC, Case No 2021-016889-CC-

 05 (the “Complaint”). The Summons and Complaint are attached hereto as Exhibit A, as required

 by 28 U.S.C. § 1446(a).

           In the Complaint, Plaintiff alleges that Defendant caused letters to be mailed to Plaintiff in

 an attempt to collect a debt owed by Plaintiff. See Complaint (“Compl.”), ¶ 22. In doing so,



      FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:21-cv-22786-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 3




 Plaintiff alleges that Defendant transmitted Plaintiff’s private debt-related information to third-

 party letter preparation vendors without Plaintiff’s authorization or consent. Id. at ¶¶ 21, 25. As

 a result, Plaintiff claims that Defendant violated 15 U.S.C. § 1692c(b) of the Fair Debt Collection

 Practices Act (“FDCPA”). See Compl., ¶¶ 33, et seq.

        In addition to her FDCPA claim, Plaintiff also alleges that Defendant violated § 559.72(5)

 of the Florida Consumer Collection Practices Act (“FCCPA”). The facts in support of these claims

 arise out of the same nucleus of operative facts pertaining to Plaintiff’s FDCPA claim, and thus

 form part of the “same case or controversy” pursuant to 28 U.S.C. § 1367(a). Specifically, like

 Plaintiff’s FDCPA claims, Plaintiff’s state law claim is also based on Defendant’s alleged

 improper disclosure of Plaintiff’s private identifying information to third party letter preparation

 vendors without Plaintiff’s consent. See Compl., ¶¶ 37, et seq.

        Because it can be ascertained from the face of the Complaint that this action arises under

 federal law (i.e., the FDCPA), and that the state law claim is based upon facts that are part of the

 “same case or controversy” as the federal law claims, this Court has both original jurisdiction and

 supplemental jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367(a), and 1441(c), respectively.

 II.    THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

        On or about May 28, 2021, Plaintiff filed the Complaint in the State Court. Defendant was

 served with the Complaint on July 1, 2021. This Notice of Removal is timely in that it was filed

 within 30 days from the time Defendant had notice that the action was removable, and less than a

 year after the commencement of the action. See 28 U.S.C. § 1446(b).

        The State Court is located within the United States District Court for the Southern District

 of Florida. See 28 U.S.C. § 89. Thus, venue is proper in this Court because it is the “district and

 division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).



                                                   2
   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:21-cv-22786-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 3




        In compliance with 28 U.S.C. § 1446(d), Defendant will serve on Plaintiff and file with the

 Clerk of the State Court a written notice of the filing of this Notice of Removal, attaching a copy

 of this Notice of Removal.

        No previous application has been made for the relief requested herein.

                WHEREFORE, Defendant respectfully requests that this Court assume

 jurisdiction over the above-described action now pending in the Eleventh Judicial Circuit in and

 for Miami Dade County, Florida, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

        Respectfully submitted this 30th day of July, 2021.

                                                            FIELDS HOWELL LLP,

                                                            By: /s/ John P. Golden

                                                            Armando P. Rubio, Esq.
                                                            Florida Bar No.:478539
                                                            John P. Golden, Esq.
                                                            Florida Bar No.: 112509
                                                            Attorneys for Defendant
                                                            9155 So. Dadeland Blvd., Suite 1012
                                                            Miami, FL 33156
                                                            Tel: (786) 870-5600
                                                            Fax: (855) 802-5821
                                                            arubio@fieldshowell.com
                                                            jgolden@fieldshowell.com




                                                   3
   FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
